Title: To George Washington from Major General William Heath, 3 February 1777
From: Heath, William
To: Washington, George



Dear General
Kingstreet Febry 3rd 1777

The Bearer hereof Capt. Goodrich was Taken at Quebeck on the 31st of Decemr 1775 When General Montgomery made his Unfortunate attempt upon that City—Capt. Goodrich is a Brave and Good officer, He was not Exchanged Untill Since Christmass—And has as yet no Appointment in Our Army—His Zeal for the Publick Service is Such that upon Hearing the Army stood in need of a Reinforcment He Immediately raised a Company of Volluntiers and repaired to this Place—I beg leave to recommend him to your Excellencys notice for Such appointment as your Excellency may think Proper.
We have nothing new Since yesterday, Save frequent reports of more ships Coming Down the Sound—I was also Informed on yesterday that upon our Arrival near Kingsbridge and Cuting off the Communication Fresh Provisions rose Six pence ⅌ Ct in the City—Two or three of the Enemys recruiting Officers have been lately taken—One Has had Sentence of Death Passed upon him at Connecticut Upon their late new Act. Another is Under Guard at the Saw Pitts and another at Berkshire County massachusetts Bay—a Party of about 20 had Collected in our Rear and had fired Upon a Small Party of our men near north Castle One of whom they Killed—I Immediately Sent out a Party after them—who have Taken a number the Others are Skulking in the woods—The last Evening I was Informed, That a number of Hogsheds of Rum were discovered in one Place and that it was reported that Provisions were deposited in Several others for the Use of their Recruits—So that in all probability this County would very Soon have been filled with their Rangers.
I was yesterday Informed that many of those who have fled to the Enemy are now very discontented, and would gladly return if they Could be Pardoned—And to use the words of the Gentleman who Informed me “That if General Washington would Issue a Proclamation advising them to Come in and receive a Pardon more would take the advantage of it then than did of Genl Howes”—and that great numbers

would Come from Long Island as they find that Instead of remaining neuter they are now Called upon—to Take up arms—which they never Intended. I have the Honor to be &c.

W. Heath

